UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7704


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RICARDO ARCE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:08-cr-00111-BO-1)


Submitted: April 5, 2017                                          Decided: April 19, 2017


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ricardo Arce, Appellant Pro Se. Michael Gordon James, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ricardo Arce appeals the district court’s order denying his motion for a sentence

reduction under 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. See

United States v. Arce, No. 5:08-cr-00111-BO-1 (E.D.N.C. Nov. 23, 2016). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2